Title: From George Washington to Nicholas Van Staphorst, 31 January 1793
From: Washington, George
To: Van Staphorst, Nicholas

 

Sir,
Philadelphia January 31st: 1793

I wrote to you yesterday by the Ship Holland, and enclosed the first bill of Exchange for 2310 Guilders; At the same time, I observed, that if the vessel should not sail this day, as was expected, I would write to you further on the subject of the bill. Accordingly, I have now to request that you will be so good as to convey the enclosed letter to Madame L⟨a⟩ Fayette by some safe hand, if you know where she is to be found, and hold the amount of the bill remitted (2310 Guilders) subject to her Order.
I have taken the Liberty, Sir, to trouble you on this business, as the place of Madame Lafayette’s residence, since she quitted France, is entirely conjectural with me; but from the vague accounts we have had in this Country it is probable that if she should not be in Holland, it would be known there where she is to be found. I am Sir &c.
